Citation Nr: 0102099	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had verified active military duty from June 1961 
to October 1963.  According to a DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, the 
veteran also had active military duty from October 1963 to 
August 1969.  In addition, he has reported service in the 
Arkansas Army National Guard, including periods of active 
duty for training and inactive duty training.  

This appeal arises from a February 1999 rating action of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the issue of entitlement to service connection for 
Reiter's syndrome.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 and to such claims which were filed before the 
date of enactment but which were not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board also finds that the appellant's service should be 
verified.  It appears from a review of the record that he had 
periods of unverified service in the Arkansas Army National 
Guard.  

Also, in light of the private medical evidence, namely the 
August 1999 written statement from D. G. Leonard, M.D., 
F.A.C.R., which indicated that the appellant's Reiter's 
syndrome was aggravated by activities the appellant reported 
performing in service, the Board finds that a VA examination 
is warranted.  The appellant is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should attempt to verify, 
through official channels, including the 
Office of the Adjutant General, North 
Little Rock, Arkansas, 72199-9600, the 
dates, types, and character of the 
appellant's Arkansas Army National Guard 
service.  Those channels should also be 
asked to clarify what periods of service 
were in the nature of active duty, active 
duty for training, or inactive duty 
training.  The information received should 
be associated with the claims folder.

2.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for Reiter's syndrome that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence.  Copies of all such records 
should be associated with the claims 
folder.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

3.  Thereafter, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of his 
Reiter's syndrome.  All necessary tests 
should be conducted.  The claims file 
should be made available to the examiner 
for review.  After reviewing all the 
evidence of record, the examiner should 
examine the veteran, and offer an opinion 
as to each of the following questions:

(a)  Does the veteran currently have 
Reiter's disease?  

(b)  If the veteran currently has 
Reiter's disease, what is the date 
of onset and etiology of the 
condition?  Is it as least as likely 
as not that it had its onset during 
active service from June 1961 to 
August 1969 or is related to a 
period of active duty for training?  

(c)  If the Reiter's disease had its 
onset prior to a period of active 
service, is it at least as likely as 
not that it underwent a chronic or 
permanent worsening during a period 
of active military duty (active duty 
or active duty for training)?

(d)  If it is at least as likely as 
not that the Reiter's disease 
underwent a chronic or permanent 
worsening during a period of active 
duty or active duty for training, 
can the worsening be clearly and 
unmistakably attributed to the 
natural progress of the condition, 
versus a service-related cause or 
event?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for Reiter's syndrome with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  If the decision 
remains unfavorable, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


